Citation Nr: 1519245	
Decision Date: 05/05/15    Archive Date: 05/19/15

DOCKET NO.  13-11 167	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to service connection for emphysema.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. Stepanick, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1949 to October 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In January 2015 the Veteran testified at a Video Conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that, in addition to the paper claims file, there is a paperless, electronic claims file associated with the Veteran's claim.  Any future development or adjudication of the Veteran's case should take into account both the paper and electronic files.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran is seeking service connection for emphysema, which he claims was caused by in-service exposure to asbestos.  He has also asserted that in-service exposure to paint fumes and chemicals, including trichloroethylene, contributed to his current lung condition.

The physician who conducted the Veteran's February 2013 VA examination diagnosed him with chronic obstructive pulmonary disease (COPD), but opined that the disease was not related to asbestos exposure during service and was more likely related to a 25-year history of smoking and the aging process.  She explained that asbestos exposure causes fibrosis or interstitial fibrosis of the lungs and is not associated with obstructive lung disorders.  She acknowledged an August 2012 private CT scan that documented minimal infiltrative or fibrotic changes in the lingula, but stated that the finding was more than likely an acute process due to infection.

The Board notes that, as the Veteran had not reported exposure to chemicals or fumes in service at the time of the VA examination, the examiner did not discuss that contention in issuing her opinion.  The Board also notes that the examiner based her opinion associating the Veteran's current COPD with a history of smoking on a 2002 VA treatment note that stated the Veteran had not smoked for over 35 years, but had smoked for 25 years before that.  However, the Veteran stated during the VA examination and testified during his Board hearing that he had started smoking after service, had never been a heavy smoker because his jobs did not permit it, and had only smoked for several years total.  Based on the foregoing, the Board finds that an additional medical opinion would aid in adjudication of the claim.

In addition, although a prior attempt to obtain records from the private physician who treated the Veteran for his lung condition from approximately 2012, forward, was unsuccessful, it appears that the sleep lab rather than the lung center at that medical facility was contacted based on the name and address the Veteran provided.  As the Veteran indicated during his VA examination that he was receiving ongoing treatment from a specialist at the lung center, the Board finds that another attempt to obtain those records should be made on remand.  

Updated VA treatment records should also be obtained.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Ask the Veteran to complete an authorization form    for the physician who treated him at Sparks Clinic Lung Center.  If a properly completed release is received, request all relevant records from that facility.  In addition, obtain relevant VA treatment records from April 2011 to the present.  If any requested records are unavailable, the claims file should be annotated to reflect such and the Veteran notified of such.

2.  After the above has been completed to the extent possible and any responses received have been associated with the claims file, return the claims file to the physician who performed the February 2013 VA examination, if available.  The February 2013 examination report and the claims file should be reviewed.  If a new examination is deemed necessary, one should be scheduled.  If the original examiner is not available, the file should be forwarded to another physician for review and to obtain the requested opinions. 

Following review of the claims file, the physician should offer an addendum opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's COPD or any other lung condition identified is related to service, to include alleged exposure to paint fumes and chemicals, including trichloroethylene.  In issuing the opinion, the physician should indicate whether the Veteran's current report that he was only a light smoker and quit when he was approximately 40 years   old changes the examiner's prior opinion.

The physician should explain the medical basis for any conclusion reached.  If an opinion cannot be rendered without resorting to speculation, the physician should explain why rendering an opinion is not possible or feasible (e.g. lack of sufficient information/evidence,     the limits of medical knowledge, etc.).

3.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claim on appeal.  If the benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


